 OWEN JOIST CORPORATION589Owen Joist Corporation and International Brother-hood of Electrical Workers, Local No. 382,AFL-CIO. Case I -CA-7921March 20, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn October 11, 1979, Administrative Law JudgeJ. Pargen Robertson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order,3asmodified herein.1 Respondent has requested oral argument This request is herebydenied as the record, the exceptions. and the brief adequately present theissues and the positions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProducsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Additionally, we are satisfied that Respondent's contention that theAdministrative Law Judge was biased is without merit. In our opinion,there is nothing in the record to suggest that his conduct at the hearing,his rulings, credibility resolutions, or the inferences he drew were basedon either bias or prejudice.We note the following inadvertent error in the Administrative LawJudge's Decision. The record indicates that employee Sulton testified heasked Superintendent Dyches "for my timecard to go back to work," andnot "for my timecard and to go back to work," as the AdministrativeLaw Judge found. (Emphasis supplied.) However, we find this to be animmaterial error and agree with the Administrative Law Judge's conclu-sion that Sulton made an unconditional offer to return to work.We agree with the Administrative Law Judge's dismissal of the allega-tion in regard to employee Hingleton, but only because the GeneralCounsel failed to offer sufficient evidence that he made an unconditionaloffer to return to work. However, we do not adopt his finding that Hing-leton's offer was conditional, as Hingleton did not testify, and the evi-dence presented was too limited to determine the nature of his offer.Finally, we do not adopt the Administrative Law Judge's finding thatExecutive Vice President Scott admitted at the hearing that all of the al-leged discriminatees, except Gadson, made unconditional offers to returnto work. The record does not indicate that he made such an admission.Nonetheless, we find that this does not affect the Administrative LawJudge's ultimate conclusions, which are based on his credibility findingsand other evidence3 The Administrative Law Judge included a broad cease-and-desistprovision in his recommended Order. In Hickmotr Foods. Inc., 242 NLRBNo. 177 (1979), the Board held that such an order is warranted onlywhen a respondent is shown to have a proclivity to violate the Act, orhas engaged in such egregious or widespread misconduct as to demon-strate a general disregard for the employees' fundamental statutory rights.We find this case does not fall into the above category. We thereforesubstitute a narrow cease-and-desist provision for the broad one in therecommended Order and conform the notice accordingly248 NLRB No. 76ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Owen Joist Corporation, Cayce, South Carolina, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges vio-lations of the Act not specifically found herein.We note that the Administrative Law Judge inadvertently provided forthe posting of "Appendix A," which is not a notice to employees Ac-cordingly, we hereby delete the language of "Appendix A" indicatingthat it is to be posted "Appendix ," the usual "Notice To Employees,"is to be posted.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to reinstate employeeswho engage in an economic strike to theirformer positions, or to positions for which theemployees are qualified when those positionsbecome available, following their uncondition-al offer to return to work.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL offer Tony Hodge immediate andfull reinstatement to his former job or, if hisformer job no longer exists, to a substantiallyequivalent job, dismissing, if necessary, anyonehired as a welder since August 21, 1978.WE WILL make whole Tony Hodge, Cald-well Aiken, Craig A. Bolen, Henry Sulton,Gregory Richardson, and Eldred Page for anyloss of pay or other compensation they mayOWEN JOIST CORPORATION 589 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave suffered by reason of our refusal to rein-state them, with interest.OWEN JOIST CORPORATIONDECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This case was heard on May 21 and 22, 1979, at Colum-bia, South Carolina. The charge was filed on November16, 1978, and amended on November 20, 1978. The com-plaint issued on January 19, 1979, and was amended atthe hearing. The complaint alleges that Respondent vio-lated Section 8(a)(l) and (3) of the Act by failing to rein-state 9 employees because of their strike activity orunion activity, following their economic strike.Upon the entire record and from my observations ofthe witnesses, and after due consideration of the briefsfiled by General Counsel, Respondent, and the ChargingParty, I hereby make the following:FINDINGS AND CONCLUSIONSA. The EvidenceRespondent is engaged in the production of steel joistat its facility at Cayce, South Carolina.' During theirmorning break on August 16, 1978, various employeesincluding several welders, decided to strike Respondentfollowing their lunch break. On returning from lunch anumber of employees engaged in a work stoppage.Shop Superintendent James Dyches testified that, uponreturning from lunch at approximately 12:30 p.m. onAugust 16, he learned that a group of employees wererefusing to work. Dyches walked back to the employeesand asked what "their problem was, why they weren'tworking." Dyches testified, "They said that they wantedbetter working conditions and they wanted more moneyand that they wanted to talk to Mr. Scott [executive vicepresident and general manager]." One particular employ-ee, Tony Hodge, said to Dyches, "We are all busting ourasses and we need more money, [Respondent] keep[s]pressuring production and [Respondent] didn't knowwhat [it was] talking about." Dyches took Hodge intohis office and showed him the production board in thehope of convincing him that the supervisors did knowwhat they were talking about regarding production.Hodge testified that while he and Dyches were inDyches' office Dyches offered him a leadman job and anincrease in pay provided he would convince the employ-ees to return to work. Dyches denied that he made suchan offer to Hodge. According to Dyches, he did tellHodge that he was being considered for a 5-cent or 10-cent raise, but Dyches denied that he offered Hodge aI Neither jurisdiction nor the status of the Charging Party i at issueThe complaint alleges, the answer admits, and I find that Respondentmeets the Board's standards for the assertion of jurisdiction. Respondentalso admits and I find that the Charging Party is a labor organization asdefined in the Act.leadman job or that he offered a raise, contingent uponHodge asking the employees to return to work.2Executive Vice President and General Manager VictorScott testified that the striking employees demanded air--conditioning in the shop, more money, and a longerlunch hour, when he approached them on the afternoonof August 16. Scott asked the striking employees to leavethe plant if they did not intend to return to work. Laterthat afternoon, after the employees continued to refuse towork, Scott had Dyches take the employees outside theplant where Scott read a statement. The statement in-cluded requests that the employees agree to discuss theirgrievances individually and a statement that the employ-ees had a right to engage in strike activities off companyproperty. The statement warned that if the employees"continue in this manner, I will have no choice but toreplce [sic] you."During the work hours on August 17 and 18, the em-ployees picketed Respondent's premises. Their picketsigns read either, "No contract, no work," or "No work,no contract."3Tony Hodge testified that, as Superintendent Dycheswas passing out checks to the striking employees onAugust 18, he asked Dyches, "When can I get my jobback." According to Hodge, Dyches replied, "Thereain't nothing I can do." Hodge was asked if he was of-fering to return to work when he made the above state-ment to Dyches. His reply, "Under the same conditions,no."4Employee Joseph Gadson testified that he asked toreturn to work on August 18. Gadson testified he wasbehind Tony Hodge in line to pick up his paycheck. Ac-cording to his testimony, he asked Dyches, "Mr.Dyches, can I get my job back?" Gadson testified thatDyches replied that Gadson's job had been replaced.Gadson testified about his alleged August 18 offer toreturn to work on cross-examination. Under furthercross-examination, Gadson testified that when Dychestold him his job had been replaced Gadson askedDyches could "I get my job back," and "did [Dyches]have any openings," to which Dyches replied, "No."After Gadson testified about his alleged August 18 offerto return to work, General Counsel recalled TonyHodge. Hodge testified that on August 18, at the pay-check table, he heard Gadson ask, "When we weregoing back to work."2 I do not credit Hodge's account of his August 16 meeting withDyches. There were conflicts between Hodge's testimony and affidavitshe had given the Region during the investigation of this case. Additional-ly, there were conflicts in Hodge's testimony during the hearing. For ex-ample, on direct examination, Hodge testified that, on August 21, heasked Dyches for his "timecard and my job." However, on cross-exami-nation Hodge denied asking for his timecard. I do not credit Hodge tothe extent that his testimony conflicts with other evidence.' The evidence, including stipulations, indicated that all the alleged dis-criminatees participated in the strike on August 16, 17, and 18, on August17 and 18, or on August 16.' Hodge testified that he also talked to Dyches on August 18 on thephone. Hodge testified that on that occasion he asked Dyches "did heknow when all of this was going to be settled and we were going back towork"; Dyches said he did not know. Gadson testified that he overheardHodge's and Dyches' phone conversation from an extension phone. Ac-cording to Gadson, Hodge asked for his job and back and asked if "wecould come back to work and Mr. Dyches said no, our jobs had beenreplaced. " OWEN JOIST CORPORATION591On Monday, August 21, several of the alleged discri-minatees returned to the plant. Dyches admitted that fiveof the striking employees came to his office on the morn-ing of August 21. Those employees were alleged discri-minatees Tony Hodge, Gregory Richardson, HenrySulton, Craig A. Bolen, and Caldwell Aiken. Accordingto Dyches none of the five employees said anything, buthe read the following prepared statement to the five:"You have been replaced. If your job should becomeavailable we will notify you."Hodge testified that he went to Dyches' office around6:45 a.m. on August 21, and "I asked Mr. Dyches whenI came into his office for my timecard and my job."Dyches then read the above statement to Hodge.Caldwell Aiken testified that he went into Dyches'office on the morning of August 21. Aiken said, "I'mready to go back to work." Dyches said, "You havebeen replaced." Aiken asked, "What does that mean?Have I been fired or what?" Dyches, "You have justbeen replaced. If we need you, we will call you." Aiken,"Well, what does that mean? I might need to draw un-employment. I need to know." Dyches replied, "I don'tknow." Aiken, "Okay, I appreciate it."Craig Bolen testified that he went into Dyches officeon the morning of August 21 and that Dyches was therewith Victor Scott. Bolen testified he asked them "did Istill have a job there." Scott replied, "No, you've beenreplaced. If we need you, we'll call you."Henry Sulton testified that he went to Dyches' officearound 6:45 a.m. on August 21. Present were Dyches,"Asberry," an employee named Elwood, and GregoryRichardson. Sulton testified, "I came in, and I then askedfor my timecard to go back to work. [Dyches] said thatmy job had been replaced and he would notify me ifneeded." Sulton admitted that Dyches read his replyfrom a pad.Gregory Richardson testified that, when he went intoDyches' office on August 21, he asked Dyches for his ti-mecard. Dyches got a piece of paper and read to him,"Your job has been replaced. Until your job is available,your job has hereby been replaced." Richardson askedDyches "when a job came open, would he give me acall." Dyches answered that he would. Dyches said,"I'm sorry," and Richardson left. Richardson returned tosee Dyches again in mid-September and asked if he had"any jobs come open yet." Dyches replied, "No, not yet,but we'll give you a call if any do." After that Richard-son called Dyches several times beginning in late Sep-tember. Dyches admitted that Richardson called "acouple of times." Dyches said that Richardson was"wanting to know if we were doing any hiring. Hewanted to come back to work. I told him that we didnot have an opening in the welding department at thistime."Joseph Gadson testified that he also returned to theplant on August 21 and talked with Dyches. Gadson tesi-tified that he said to Dyches, "Mr. Dyches, I've come toget my job back." Dyches replied that Gadson's job hadbeen replaced. Gadson said, "If you get any openings,give me a call." Gadson asked if Dyches still had hisphone number and Dyches indicated that he did. Gadsontestified that he returned 2 days later, on August 23, andtalked with Assistant Shop Superintendent DonaldBerry. According to Gadson, he asked Berry, "could Iget my job back." Berry told him that his job had beenreplaced but that Gadson was a good worker and a goodwelder. Gadson said he then asked Berry, "if he'd getany openings." Berry replied that he would give Gadsona call.5Eldred Page testified that he returned to the plantduring mid-September 1978, and spoke to Dyches. Pagetestified, "I asked him if he had any job openings, and hesaid no, if anything came up, we'd give you a call."Dyches admitted that Page came in, and called one time,and "wanted to know if we had any openings." Dychestestified that he told Page that "we did not need anyonein the welding department at this time."Jerry Butler testified that he came into the plant andtalked with Dyches around mid-October 1978. Butlertold Dyches that he would like to apply for a job.Dyches told Butler that he already had his application.Butler then said, "Well, if you need anybody, give me acall." Dyches replied, okay. Dyches recalled Butlercoming in and talking with him on October 7 or 14.Dyches testified simply that Butler wanted to go towork. Dyches testified that he replied, "I told Jerry thatwe did not need anyone in the welding department atthat time."Andrew Hingleton, Jr., did not testify. Dyches testi-fied that Hingleton sent word on August 28, asking if hisjob were available. Dyches sent word back that Hingle-ton's job was not available and when it became availablehe would be notified.Tony Hodge testified that he talked to Dyches againduring mid-October 1978. Hodge said he "asked(Dyches) could I put in another application, and he saidthat he already had an application on me." Hodge ex-plained that he had changed his phone number and askedagain if he could put in another application. Dyches saidokay. Hodge completed and submitted the new applica-tion. The application, which was received in evidence, isdated October 10, 1978. Hodge testified that he startedcalling Dyches approximately 2 weeks after submittingthe October 10 application, asking for a job. Dyches ad-mitted that Hodge called seven or eight times, "wantingto come back to work." Dyches testified that he toldHodge on each occasion, "we didn't have any openingsin the welding department at this time."The parties stipulated that the following alleged discri-minatees received valid reinstatement offers from Re-spondent as shown below.Additionally, through stipulation and uncontested evi-dence, the record reflects that several employees werehired during the period on or before August 18, 1978,through approximately April 9, 1979. The list of thosehires is attached hereto as Appendix A.I do not credit Gadson's testimony to the extent it conflicts withother evidence Counsel for the Charging Party admitted that Gadsonviolated the rule of sequestration after I had cautioned him not to discusshis testimony with other witnesses. Additionally, there were serious con-flicts between his first pretrial statement to the Region and his testimonyat the hearing. In his affidavit, he stated that he did not talk to any com-pany officials on August 21.OWEN JOIST CORPORATION 591 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDDate of ReinstatementOfferEplaoyeeJobWeb Bender LaborerWeb Bender LaborerSplicer LaborerWeb Bender LaborerSplicer LaborerClamp CarrierClamp CarrierAccept/DeclineAcceptedDeclinedDeclinedDeclinedAcceptedAcceptedAcceptedAcceptedEldred PageCaldwell AikenCraig BolenHenry SultonGregory RichardsonJoseph GadsonJerry ButlerAndrew Hingleton, Jr.1/30/791/30/791/30/792/07/792/08/793/07/791/24/791/79 or 2/79B. ConclusionsThe issues in dispute are narrow. General Counselcontends that Respondent failed to reinstate nine employ-ees to the first available jobs following the protectedconcerted work stoppage of August 16, 17, and 18, 1978.The evidence is undisputed that the nine alleged discri-minatees did engage in a strike and that the object oftheir action was higher wages and better working condi-tions." That activity was protected concerted activityand I so find. Respondent defends on two points. It al-leges that one alleged discriminatee, Tony Hodge, en-gaged in misconduct on the picket line sufficiently seri-ous to justify Respondent's refusal to reinstate him and itargues that none of the alleged discriminatees made avalid unconditional offer to return to work at a timewhich would have required Respondent to reinstatethem at an earlier date.Economic strikers who unconditionally apply for rein-statement when their positions are filled by permanentreplacements remain employees and are entitled to fullreinstatement upon the departure of the replacements, orwhen jobs for which they are qualified become available,unless they have in the meantime acquired substantiallyequivalent employment, or the employer can show a le-gitimate and substantial business justification for the fail-ure to offer reinstatment. The Laidlaw Corporation, 171NLRB 1366 (1968).7There was no contention by the General Counsel thatthe employees employed by Respondent after the strikebegan on August 16 were not permanent hires (see Ap-pendix A) General Counsel offered no evidence demon-strating that any of those hires have departed Respon-dent's employ. General Counsel contends that by hiringon and after August 21, as demonstrated on Appendix A,Respondent illustrates an opening in that particular job.General Counsel further argues that the alleged discri-minatees were all qualified to fill any of the positionswhich became available on or after August 21 (again seeAppendix A). I agree and so find. The evidence is un-contestedsthat the alleged discriminatees were all quali-I The General Counsel alleges Respondent was motivated in not rein-stating the alleged discriminatees by their strike and their union activity.The evidence fails to demonstrate that Respondent was aware of anyunion activity. Therefore, I find that the General Counsel failed to proveRespondent was motivated by its employees' union activities.fled welders who were qualified to perform other jobsincluding those for which employees were hired afterAugust 21. Therefore, I find that the following jobs forwhich the alleged discriminatees were qualified wereavailable on the date(s) represented: laborer, August 24,September 9, and October 10, 1978; welder9April 9,1979 (three positions available), and April 10, 1979 (twopositions available); web bender laborer, October 10,1978; splicer laborer, September 19, 1978; clamp carrier,April 9, 1979; splicer, September 11, 1978; and shearman,September 18, 1978.Additionally, no evidence was offered and no argu-ment advanced that any of the alleged discriminatees hadacquired substantially equivalent employment (until thetime they were actually offered reinstatement by Respon-dent), or that Respondent refused to reinstate any of thealleged discriminatees because of legitimate and substan-tial business justification (except as to the alleged picketline misconduct of Hodge-see infra). Therefore, the dis-puted issues include whether the alleged discriminateesmade unconditional offers to return and whether Hodgeengaged in misconduct which would justify Respon-dent's refusal to reinstate him.1. Unconditional offersDuring the hearing, General Counsel amended itscomplaint to allege that Tony Hodge and Joseph Gadsonfirst unconditionally offered to return to work on August18. The evidence does not support that allegation. As in-dicated above, I do not credit Hodge's and Gadson'sversion of the August 18 conversation at the pay table. Iam convinced and I find that the comments on that occa-sion constituted nothing more than inquiries of whetherthe employees' demands would be satisfied. Superinten-dent Dyches testified that he was asked at the pay tableif the Company had responded to the employees' de-mands. Dyches denied that any of the employees offeredN.L.R.B. v. Fleetwood Trailer Company, 389 U.S. 375 (1967); Alumi-num Cruisers, In., 234 NLRB 1027 (1978).8 Superintendent Dyches did testify that he was unaware Tony Hodgehad performed any job other than welding. However, no effort was madeto illustrate that Dyches would have been aware of all the jobs Hodgeperformed. Therefore, I credit evidence that Hodge could perform all thejobs in the shop except painting.9 General Counsel has not contended that Respondent has any obliga-tion to transfer any of the alleged discriminatees to a welder positionafter that particular alleged discriminatee had been reinstated at a posi-tion other than welder. Therefore, I have not considered the issue. OWEN JOIST CORPORATION593to return to work. Assistant Superintendent Berry testi-fied that Gadson stated at the pay table, "it was hot out-side and had the Company decided to do anything,whether they decided to do anything or not." Berry alsodenied that either Gadson or Hodge offered to return towork.Gadson also testified that he overheard a phone callduring the afternoon of August 18 between Hodge andDyches. According to Gadson, Hodge asked for his jobback. I do not credit Gadson's testimony. Hodge's ver-sion of the phone call differed from Gadson's. Hodgetestified that he asked Dyches, "when all of this wasgoing to be settled and when we were going back towork." On cross-examination, Hodge admitted that hewas not offering to return to work on August 18, underthe "same conditions." Therefore, I find that neitherHodge nor Gadson made an unconditional offer toreturn to work on August 18.General Counsel also alleged that Joseph Gadsonmade unconditional offers on August 21 and 23. The tes-timony by Gadson that he made an offer to Dyches onAugust 21, and another offer to Berry on August 23, isunsupported. Both Dyches and Berry testified that theydid not see Joseph Gadson on August 21 or 23. Berryand Dyches denied that Gadson offered to return at anytime until March 1979, when Gadson was reinstated. Iindicated above that I do not credit Gadson's testimony.Therefore, I find that the evidence fails to support Gen-eral Counsel's allegations as to Joseph Gadson.General Counsel failed to offer evidence that employ-ee Andrew Hingleton, Jr., made an unconditional offerto return. Superintendent Dyches admitted that Hingle-ton sent word that he wanted his job back on or aboutAugust 28. Hingleton was subsequently reinstated fol-lowing a January 24, 1979, offer from Respondent. Inview of the limited evidence, I am unable to find thatHingleton made an unconditional offer to return. Theevidence indicates his offer was limited to his old jobwhich was not available until after his reinstatement.a. August 21Respondent admits that employees Hodge, Richardson,Sulton, Bolen, and Aiken returned to work on August21, but denied that they made an unconditional offer. Re-spondent contends their offers were limited to theirformer jobs of welder and, therefore, not unconditional.According to the testimony of Respondent's witnessesDyches and Berry, Hodge, Richardson, Sulton, Bolen,and Aiken, appeared at Dyches office. Dyches had beensupplied with a statement which he read to the five em-ployees: "You have been replaced. If your job shouldbecome available we will notify you." Dyches and Berrytestified that the five left without saying anything follow-ing Dyches' statement.All five employees testified that they made statementsto Dyches regarding returning to work.l°Hodge testi-' I do not credit Dyches' and Berry's testimony that the five employ-ees made no comments on August 21. 1 was impressed with the demea-nor of witnesses Richardson, Sulton, Bolen, and Aiken and I credit theirtestimony regarding their comments to Dyches. The evidence does sup-port Dyches' and Berry's testimony that Dyches read the above-men-tioned prepared statement. However, I find unusual the assertion thatfied he "asked Mr. Dyches, when I came into his officefor my timecard and my job." Richardson testified heasked Dyches where his timecard was and, after Dychesread the above statement, Richardson asked, "when a jobcame open, would he give me a call." Sulton testifiedthat he asked Dyches "for my timecard and to go backto work." Bolen testified that he asked "did I still have ajob there." Aiken stated that he told Dyches, "I'm readyto go back to work," and, after Dyches read the state-ment, Aiken asked what the statement meant. Accordingto Aiken, Dyches was unwilling to explain the meaningof his comment that Aiken had been replaced.I am convinced that the actions and comments of thefive employees" who appeared on August 21 werebroad enough to constitute unconditional offers. 2 More-over, Respondent admitted that they accepted the ac-tions of August 21 as unconditional offers. ExecutiveVice President Scott admitted in a pretrial affidavit andat the hearing that all the alleged discriminatees, exceptJoseph Gadson, made unconditional offers to return towork. Superintendent Dyches' testimony to the effectthat he read his prepared statement to the five employeesbefore they said anything demonstrates his belief that bybeing there those employees were seeking a job. There-fore, I am convinced that Respondent neglected its obli-gation to offer those employees jobs for which they werequalified.Additionally, I find that under the circumstances Re-spondent's actions demonstrated to the employees thatthere were no jobs available and that any effort to broad-en the scope of their offers to return would be futile.The facts convince me that Dyches' statement to the fiveemployees was designed to mislead the employees intobelieving there was no work available. Although thewelder jobs had been filled, production jobs were avail-able. Respondent argues that the employees were cer-tainly aware of the existence of nonwelder jobs throughits newspaper advertisement. However, that advertise-ment also indicated welder jobs were available andDyches' statement refuted that assertion. Therefore, itwas reasonable for the employees to assume that Dyches'comments rendered the ad inoperable.Respondent offered no justification why it limitedDyches' statement to the returning strikers to welder po-sitions. Respondent was seeking production employeeson August 21. Under normal circumstances an employerwould naturally solicit an applicant with experience eventhough that applicant may be more interested in anotherposition. In fact, Dyches admitted that Respondent occa-sionally does just that; i.e., place an applicant in a posi-tion other than the one for which he applied. However,Dyches read the statement without any comments from the employeeseither before or after the statement. Additionally, Dyches demonstratedconfusion in his recollection of whether the employees came into hisoffice together or in two groups.' In view of Hodge's unreliability as a witness, I do not credit histestimony that he asked Dyches for "my job." However, as I indicateabove, I find that his actions of August 21 convinced Respondent thatHodge was making an unconditional offer.12 Decker Foundry Company, Inc., 237 NLRB 636 (1978).13 On August 18, 19, 20, and 21, Respondent advertised "Immediatework available for Welders and Production Workers .in the Colum-bia, South Carolina newspapers.OWEN JOIST CORPORATION 593 594DECISIONS OF NATIONAL, LABOR RELATIONS BOARDin the instant case Dyches' cleverly worded statementwould most likely lead the former strikers, who were ex-perienced in Respondent's production jobs as well as inwelding, into believing there were no available jobs.Dyches' statement was prepared beforehand in obviousanticipation of the strikers returning on August 21.Dyches read the same statement, or replied in the samemanner, regardless of the employees' request for work. 14In the one August 21 situation where an employee askedfor an explanation of Dyches' statement, Dyches refusedto explain further.Therefore, I am convinced that, when Respondentprepared Dyches' statement, it was fully aware that thelikely effect of that statement would be to convince em-ployees there were no available jobs. By proceeding tomake the statement and not explaining that jobs wereavailable, and not thereafter offering the first availablejobs to the five, Respondent evaded its obligation tooffer the returning economic strikers jobs for which theywere qualified.' b. Eldred PagePage testified that he first returned for work in mid-September. He also talked with James Dyches. Page tes-tified, "I asked him if he had any job openings, and hesaid no, if anything came up, we'd give you a call."Dyches testified that Page "came back and called onetime and wanted to know if we had any openings. I toldhim that we did not need anyone in the welding depart-ment at this time. At a later date, he came by to talk tohis father who works over there with us. After he talkedto his father, he stopped by the office on the way backand wanted to know if we had any openings. I told himwe did not need any welders at this time."I am convinced that the testimony of Page andDyches accurately reflects their respective recollections.Page asked for "any job openings." Even thoughDyches' response was limited to the "welding depart-ment," Page understood Dyches to be indicating therewas nothing available for him.I find that Page's request constituted an unconditionaloffer. Respondent, by limiting its response to the weldingdepartment, and thereafter failing to offer Page the nextavailable job, evaded its obligation to offer him the nextavailable job for which he was qualified. 614 As examples, Dyches admitted that Richardson called a couple oftimes after August 21, and asked "if we were doing any hiring." Dychesresponded, "I told him that we did not have an opening in the weldingdepartment at this time." He admitted that Eldred Page "wanted to knowif we had any openings. I told him that we did not need anyone in thewelding department at this time."'s The evidence does not reveal how many jobs were actually avail-able on August 21. However, Respondent hired employees to positionsfor which the five strikers were qualified on August 24 and September 9,11, 18, and 19. Additionally, the record is unclear as to the order inwhich the five employees applied for reinstatement on August 21. There.fore, I make no finding as to the order in which the five vacancies whichoccurred in August and September should have been filled.'1 The evidence demonstrates that two employees were hired on Octo-ber 10 to positions for which Page was qualified.c. Jerry ButlerButler testified that he talked to Dyches about return-ing to work in mid-October. Butler told Dyches, "Iwould like to apply for a job. I want to put in an appli-cation for a job." Dyches replied, "I already have an ap-plication on you already." Butler said, "Well, if you needanybody give me a call." Dyches replied that Butlercame by on either October 7 or 14, 1978. Dyches testi-fied that Butler "wanted to go to work. I told Jerry thatwe did not need anyone in the welding department atthis time."I find Butler's statement demonstrated an uncondition-al offer to return to work. Respondent was obligated tooffer him the next available job for which he was quali-fied.However, on the basis of of Butler's testimony that hisconversation with Dyches occurred in mid-October, andDyches' testimony that the conversation occurred oneither October 7 or 14, I have concluded that this con-versation must have occurred on October 14. The evi-dence reflects that no job for which Butler was qualifiedbecame vacant after October 14, until he was actually re-instated on January 24, 1979. Therefore, I find no viola-tion as to Butler.2. MisconductRespondent alleged that two striking employees en-gaged in serious misconduct on the picket line. Only oneof the two was an alleged discriminatee, Tony Hodge.Employee Willie Davis testified that he did not partici-pate in the August strike. Davis testified that, as he cameto work on August 17, the striking employees were linedup in front of the gate and someone (unidentified) toldhim he was not going in. An employee named Meyersopened Davis' car door and said he would pull Davisout. Tony Hodge jumped on the hood of Davis' car.Davis drove on in and Hodge fell off the hood. Davistestified that Hodge was "laying across (the hood),laying down facing me on it. He was laid flat out on it."Davis testified that Hodge did not stop him from goingthrough the gate and Hodge did not say anything to him.In response to the question of whether Hodge was smil-ing or laughing or anything, Davis said, "He might havehad a smile on, but I didn't pay no attention." Davis wasthen asked, did he have a smile on his face, and he re-sponded, "A little smile, yes, sir." Later Davis testified,"He had a little frown on his face. I reckon you call it asmile. I mean, I don't really know, but he wasn't sadlooking or nothing." He was then asked, "You thoughthe was joking, didn't you?" Davis replied, "I didn't takeit for granted or nothing."I found Davis to be a straightforward witness and Icredit his account of the August 17 incident.Contrary to Respondent's contentions, I find that Re-spondent was not motivated by the Willie Davis incidentin refusing to reinstate Hodge and I find that incidentwas not sufficiently serious to justify a denial of rein-statement.According to the testimony of Superintendent Dyches,Tony Hodge offered to return to work on August 21,when he appeared in Dyches' office, and on seven or OWEN JOIST CORPORATION595eight occasions after August 21, when Hodge called.Dyches testified that on each of those occasions he in-formed Hodge there were no jobs available in welding.The evidence demonstrates that Hodge was never toldhe was being denied reinstatement because of his miscon-duct on the picket line. Furthermore, no evidence wasoffered to explain why the alleged misconduct was neverstated as a reason for denying Hodge reinstatement.Hodge testified that he asked Victor Scott about rein-statement in January 1979. During that conversationScott said nothing about misconduct.Moreover, the action of Hodge in "laying across"Davis' automobile hood is not sufficiently serious to war-rant refusal to reinstate. The Board has consistentlyfound such minor indiscretions on the picket line insuffi-cient to warrant a refusal to reinstate. 17Upon the foregoing findings of fact and upon theentire record, I hereby make the following:CONCLUSIONS OF LAWI. Respondent Owen Joist Corporation is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. International Brotherhood of Electrical Workers,Local No. 382, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By refusing to reinstate qualified economic strikersTony Hodge, Caldwell Aiken, Craig A. Bolen, HenrySulton, Gregory Richardson, and Eldred Page whenwork for which they were qualified became availableand after they had unconditionally requested reinstate-ment, because they engaged in a protected concertedwork stoppage, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.4. Respondent did not engage in unfair labor practicesby failing or refusing to reinstate its employees JosephGadson, Andrew Hingleton, Jr., and Jerry Butler.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that they be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.As I have found Respondent unlawfully refused to re-instate Tony Hodge, and since the record reflects and Ifind that Tony Hodge's former job became availablesince Hodge offered unconditionally to return to work, Ishall recommend that Respondent be ordered to offerhim immediate and full reinstatement to his former job,dismissing, if necessary, anyone employed as a weldersince August 21, 1978, without prejudice to Hodge's se-niority or other rights and privileges. 18 Since I find thatRespondent has already reinstated, or made valid offers? Transportation Enterprises. Inc., 240 NLRB No. 74 (1979).is Although Tony Hodge is entitled to reinstatement to the position of"welder," his backpay entitlement would run from the time he couldhave occupied any position for which he was qualifiedto reinstate, Caldwell Aiken, Craig A. Bolen, HenrySulton, Gregory Richardson, and Eldred Page, I shallrecommend that Respondent be ordered to make Hodge,Aiken, Bolen, Sulton, Richardson, and Page whole forany loss of earnings they may have suffered as a result ofits refusal to reinstate them. Backpay shall be computedin the manner set forth in F W. Woolworth Company, 90NLRB 289 (1950), with interest thereon to be computedin the manner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).19Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER20The Respondent, Owen Joist Corporation, Columbia,South Carolina, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to reinstate its employees who engage inan economic strike as jobs for which they are qualifiedbecome available, following their unconditional offers toreturn to work.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Tony Hodge immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, dismissing, if neces-sary, anyone hired as a welder since August 21, 1978,without prejudice to his seniority or other rights andprivileges.(b) Make Tony Hodge, Caldwell Aiken, Craig A.Bolen, Henry Sulton, Gregory Richardson, and EldredPage whole for any loss of pay they may have sufferedas a result of the discrimination against them in themanner set forth in the section of this Decision entitled"The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Cayce, South Carolina, facility copies ofthe attached notice marked "Appendix B."21Copies ofsaid notice, on forms provided by the Regional Directorfor Region 11, after being duly signed by representative,19 See, generally. Isis Plumbing d Hearing Co., 138 NLRB 716 (1962).20 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes21 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "OWEN JOIST CORPORATION 395 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIX AEmployeeRonnie D. BallingtonJoseph BartonCrawford BassHenry lemisterOzie Flemister, Jr.Joseph rcadsonWilliam GeneralDavid loverClenton HartlRichard L. HuttoCurtis JacksonAllen JonesSamual K(eeneyDavid F. KirklandBrodie Lee KneeceFdmond Long, Jr.Heyward LongTony R. McLaughlinAnthony J. MedlockJeffrey MonroeJack B. NelsonRaymond Nesbitt, Jr.Charles E. NobleJerry L. OliverHerbert ReedWilbur ReedBarry StokesAnthony WilliamsCurtis M. WilliamsEugene WilliamsPostell WilliamsClaude WitherspoonHerbert T. YoungDate Hired8/19/788/19/7810/10/788/18/784/09/793/14/798/19/7810/10/788/18/784/09/799/09/788/19/784/09/799/19/784/10/798/18/788/18/788/18/784/09/794/10/798/19/788/15/788/19/789/11/788/19/788/19/788/19/789/18/78(no date)8/18/788/19/788/24/788/18/78Date StartedWork8/19/788/19/7810/10/788/18/784/09/793/19/798/21/7810/10/788/18/784/09/799/09/788/21/784/09/799/19/784/10/798/18/788/18/788/18/784/09/794/10/798/21/788/21/788/21/789/11/788/21/788/21/788/21/789/19/788/19/788/18/788/19/788/28/788/18/78PositionClamp CarrierWelderLaborerWelderWelderClamp CarrierShear OperatorWeb Bender LaborerWelderWelderLaborerWelderWelderSplicer LaborerWelderWelderWelderWelderClamp CarrierWelderWelderWelderWelderSplicerWelderWelderWelderShearmanWelderWelderWelderLaborerWelder